Citation Nr: 1011836	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this determination.  In December 2007, the Veteran testified 
before the undersigned Acting Veterans Law Judge, seated at 
the RO.

In October 2008, the Board remanded the claim to the RO for 
further development.  Unfortunately, the development required 
by the Board remand has not been satisfied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the Board remanded the case to the RO, in 
part, to attempt to corroborate the Veteran's claimed 
stressor through the appropriate channels, to include the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
Specifically, the Board instructed the AMC to provide the 
JSRRC with all pertinent information to aid in verifying 
that, as alleged, the Veteran's unit came under attack in 
September 1968 while assigned to Vietnam.  

In December 2008, the JSRRC responded that they had not 
researched the PTSD request because the information provided 
did not meet the criteria for submitting an adequate request.  
Specifically, the JSRRC stated that the request failed to 
provide the complete time period the Veteran was assigned to 
HHC, 3rd Bn, 63rd Armor while in Vietnam.  JSRRC asked that 
the DA Form 20 be reviewed and that they be provided with the 
complete time the Veteran was assigned to the unit.  JSRRC 
also advised that because military records are organized by 
units they must know the unit designation down to the lowest 
possible level.  Although the Veteran's DA Form 20 is of 
record, the JSRRC was never provided with the requested 
information - the complete time period the Veteran was 
assigned to HHC, 3rd Bn, 63rd Armor while in Vietnam and the 
unit designation down to the lowest possible level.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Review the DA Form 20 and determine 
the complete time period the Veteran was 
assigned to HHC, 3rd Bn, 63rd Armor while in 
Vietnam and the unit designation down to 
the lowest possible level.  With this 
information, request that the JSRRC 
attempt to verify whether the Veteran's 
unit came under attack in September 1968 
while in Vietnam.  Provide the JSRRC with 
a copy of the DA Form 20 for their review.  
If this event cannot be verified, that 
outcome should be stated for the record.  

2.  If and only if the Veteran's stressor 
event is verified by the JSRRC, he should 
be scheduled for a VA psychiatric 
examination in order to determine the 
existence and etiology of any current 
psychiatric disability.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination and he or 
she should be provided with the report of 
verified stressors received from the 
JSRRC.  The examination should include any 
tests considered necessary by the 
examiner.  After fully reviewing the 
record and examining the Veteran, the 
examiner should note whether the veteran 
currently has any psychiatric 
disabilities, to include PTSD.  If so, for 
PTSD or any psychiatric disability 
diagnosed, the examiner should also state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such a disability began 
during military service, or is otherwise 
related to the Veteran's verified in- 
service stressor.  The Board notes that 
only those stressors that have been 
verified in the record may be considered 
by VA in determining if PTSD or any other 
psychiatric disability is present.  The 
medical basis for all opinions expressed 
should also be given.

3.  Please readjudicate the claim on 
appeal in light of all evidence of record.  
If service connection for PTSD remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


